Title: From James Madison to James Monroe, 25 January 1796
From: Madison, James
To: Monroe, James


Dear Sir
Philada. Jany. 25. 1796
The articles sent to Havre, came as you anticipated, in the same vessel with Mr. Murray, to N. York, from whence they have safely arrived here. They lay us under very great obligations to your kindness, and are the more valuable, as we venture to consider them as bearing the sanction of Mrs. Monroe’s taste as well as yours. The carpets, in particular, are truly important acquisitions. In the two ps. of silk (of 25 Ells each for Curtains), charged in the Invoice as Damask at 500 lt per Ell, there has probably been some mistake or deception on the part of the Vender. They are not of damask but of an inferior & cheaper sort of silk. Inclosed are samples of both pieces, that if there be error, & it be not too late, the difference of price may be refunded. It is not wished that you should otherwise rectify the error, as the articles sent are fully adequate to our purposes. The delay of the Ch⟨ina⟩ till the Spring is no wise inconvenient to us. That it will be satisfactor⟨y we⟩ have already abundant pledges. As to any other articles for which you so k⟨ind⟩ly offer your services, we have not at present any specific request to make. You know generally, that any little supplies accomodated to our wants & our means, of both which you are a pretty competent judge, will be acceptable—provided always that it can be done without trouble to yourself.
